Per Curiam..
Defendant was charged with break-ing and entering with intent to commit a larceny,1 and was found guilty by a jury of attempted breaking and entering.2
The owner of a restaurant in Flint went to his business establishment late at night and discovered that the building had been entered. He found that the safe had been moved from the front of the building to the back door of the building, and the rear door had been wedged slightly open. The owner called the police. The police, after assessing the situation, decided to remain in the restaurant to see. if anyone would return. Somewhat later, defendant, in the company of another, arrived with a truck, entered the restaurant by means of the rear door, and attempted to lift the safe. The police were noticed, defendant and the accomplice ran, the accomplice was shot, and defendant was apprehended.
*66At trial, defendant testified that he never entered the building and never attempted to lift the safe. He asserted that he had merely gone along with the accomplice to decide if he would help the accomplice load the safe on the truck.
On appeal defendant asserts that the trial court erred in denying the defendant’s motion for a directed verdict at the close of the people’s proofs. The motion was based upon the alleged failure of the prosecution to prove the intent to commit á larceny. The intent to commit a larceny can be inferred from the nature of defendant’s acts. People v. Gollman (1966), 3 Mich App 463; People v. Saunders (1970), 25 Mich App 149. There was more than sufficient evidence to allow the question to go to the jury-
Defendant also asserts that he was denied a fair trial by reason of false testimony given by the policemen. The sole basis for this assertion is that the policemen’s testimony differed from that given by the defendant. The question of the credibility of witnesses is to be determined by the jury. People v. Moss (1969), 16 Mich App 295.
Defendant’s final allegation of error is based upon the denial of defendant’s motion for mistrial. Defendant moved for a mistrial on the basis that the testimony as to the method of original entry was prejudicial and irrelevant. The motion was denied. We find no error, for the evidence of the manner by which the restaurant was originally entered was properly admitted to show the nature of the entire criminal act.. It was clearly relevant to the jury’s understanding of the. manner and nature of the crime.
Affirmed.

 MCLA § 750.110 (Stat Ann 1970 Cum Supp § 28.305).


 MCLA § 750.92 (Stat Ann 1962 Rev § 28.287).